
	
		II
		111th CONGRESS
		1st Session
		S. 2499
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or
		  reliquidation of an entry of certain manufacturing equipment entered on
		  February 9, 2002.
	
	
		1.Liquidation or reliquidation of an entry of
			 certain manufacturing equipment entered on February 9, 2002
			(a)In GeneralNotwithstanding sections 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514
			 and 1520) or any other provision of law, not later than 90 days after the
			 receipt of the request described in subsection (b), any article—
				(1)that was entered on February 9, 2002, under
			 Entry Number 66901774563, and
				(2)with respect to which heading 9902.84.89
			 (as in effect on December 31, 2001) of the Harmonized Tariff Schedule of the
			 United States would have applied if such article had been entered, or withdrawn
			 from warehouse for consumption, on December 31, 2001,
				shall be liquidated or reliquidated
			 as if heading 9902.84.89 (as in effect on December 31, 2001) applied to such
			 entry, and U.S. Customs and Border Protection shall refund any excess duty paid
			 with respect to such entry.(b)RequestLiquidation or reliquidation may be made
			 under subsection (a) with respect to the entry described in such subsection
			 only if a request therefor is filed with U.S. Customs and Border Protection not
			 later than 90 days after the date of the enactment of this Act.
			(c)Refund of Amounts OwedAny amounts owed by the United States
			 pursuant to the liquidation or reliquidation of the entry described in
			 subsection (a) (including interest from the date of entry) shall be refunded
			 not later than 90 days after the date of such liquidation or
			 reliquidation.
			
